DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 arranges the masking element based on “the second part” and it is unclear if this is referring to an additional component, the second adhesive layer or possibly the sensing part. For the purpose of examination, “the second part” will be interpreted as “the second adhesive layer”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, 9 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100030167 A1 (Thirstrup et al.).
Regarding claim 1, Thirstrup teaches a base plate (bandage 1 Fig.1a; 4a,b; [0078]-[0107]) for a medical appliance (Abstract; e.g., ostomy appliance [0079],ll.1-2) including selective sensor points (as openings in portions within or through portions of adhesive layer 40 with adjacent portions of electrodes 42,43 portions sensing leaks [0098],[0020]-[0021], as claimed and cited below), the base plate comprising: 
a first adhesive layer (40, Fig.4a,b; “ANNOTATED FIG. 4” [0098]; lower portion of 4, Fig.1a;[0078]) comprising: 
a stomal opening (as portion of 40 /4 providing portion of opening 3 through wafer 1, Fig.1a) with: 
                a center point (of 3 Fig.1a), 
                a proximal surface (as bottom portion of 40/4 Fig.1a,b; Fig.4a,b) configured to be attached to a skin surface of a user (2 Fig.1a; 24 Fig.4a,b[0078],ll.1-3,6-7), and 
                a plurality of sensor point openings (“ANNOTATED FIG. 4” as openings within or through adhesive layer 40 for accommodating at least two sets of [0020],ll.6 leakage electrodes/ring electrical electrodes 42,43 Fig.4a,b [0098],ll.5-9) arranged circumferentially around the center point (of 3 through layer 40 Fig.1,4) at respective radial distances (between center point and ring electrodes 42 or 43 Fig.4a [0098],ll.5-9); and 
	a plurality of electrodes (42,43 Fig.1,4; [0098],ll.5-9; as 2 or more as at least 2 electrodes [0020],ll.6) located distally of the first adhesive layer 40 (as above 40; Fig.4b), 
                the plurality of electrodes (as at least two sets of electrodes 42,43 Fig.4b) comprising a first leakage electrode (42) and a second leakage electrode (43) (Fig.4a,b [0098]), 
                a sensing part of the first leakage electrode 42 aligning with a first sensor point opening of the plurality of sensor point openings of the first adhesive layer 40 (Fig.4a,b [0098]) and 
                a sensing part of the second leakage electrode aligning with a second sensor point opening of the plurality of sensor point openings of the first adhesive layer (Fig.4a,b [0098])
(where adjacent openings within or through adhesive layer 40 for accommodating at least two sets of [0020],ll.6 leakage electrodes/ring electrical electrodes 42,43 Fig.4a,b [0098],ll.5-9, as well as openings within 40 for terminal elements 95/96 Fig.4a,b [0098], according to broadest reasonable interpretation (BRI)) to form a leak sensor (leak detection [0021], where change in capacitance between electrodes 42, 43 at respective first and second sensor point openings within and/or through adhesive layer 40 Fig.4 [0098] form leak sensors to indicate leaks [0021],[0020]). 

    PNG
    media_image1.png
    654
    693
    media_image1.png
    Greyscale

Annotated Fig. 4

Regarding claim 2, Thirstrup teaches the base plate of claim 1. 
Thirstrup further teaches a masking element (41 and 41’), the masking element 41/41’ being arranged between a second adhesive layer (45)[0098] and the first adhesive layer (40) Fig.4b, the masking element 41/41’ being more insulative than the first adhesive layer 40 as is it electrically isolating [0100].

Regarding claim 3, Thirstrup teaches the base plate of claim 2. 
Thirstrup further teaches the masking element 41/41’ comprising: 
a plurality of sensor point openings (as at least openings between 41 and 41’ Fig.4b; as well as openings within 40 for terminal elements 95/96 Fig.4a,b [0098]); 
each sensor point opening of the first adhesive layer 40 aligning with a sensor point opening of the masking element 41/41’ to form a sensor point (where sensor point openings of 41/41’ align with corresponding/adjacent  sensor point openings of 40 for electrodes 42/43 Fig.4b, as well as openings within 40 for terminal elements 95/96 Fig.4a,b [0098] as further presented above). 

Regarding claim 5, Thirstrup teaches the base plate of claim 3. 
Thirstrup further teaches wherein diameters of the sensor point openings of the first adhesive layer are larger than diameters of the sensor point openings of the masking element [as shown in Fig.4b; and where necessarily larger since masking element within adhesive layer openings and therefore masking element openings have to be smaller]. 



Regarding claim 9, Thirstrup teaches the base plate of claim 3. 
Thirstrup further teaches the second plurality of sensor point openings (the openings for 95 and 96) extending through the masking element (41 and 41’) [0098] (Fig. 4a).

Regarding claim 10, Thirstrup teaches the base plate of claim 1. 
Thirstrup further teaches the respective radial distances being generally equal distances from the center point as seen where electrode/adhesive and electrode masking openings are in ring around center point, thus necessarily having equal radial distances (Fig.1a/4a). 

Regarding claim 11, Thirstrup teaches the base plate of claim 1. 
Thirstrup teaches a plurality of shapes, including an oval, which the electrode may form [0039]. As the sensor point opening will take on the shape of the electrode when viewed from above (Fig. 1a), Thirstrup is considered to teach the plurality of sensor point openings comprising a generally oval shape as viewed in an axial direction. 

Regarding claim 12, Thirstrup teaches a method of manufacturing a base plate of a medical appliance with selective sensor points, the method comprising: forming a first adhesive layer (40) comprising: a stomal opening (as portion of 40 /4 providing portion of opening 3 through wafer 1, Fig.1a) with a center point (of 3 Fig.1a), a proximal surface configured to be attached to a skin surface of a user (2 Fig.1a; 24 Fig.4a,b[0078],ll.1-3,6-7), and a plurality of sensor point openings (“ANNOTATED FIG. 4” as openings within or through adhesive layer 40 for accommodating at least two sets of [0020],ll.6 leakage electrodes/ring electrical electrodes 42,43 Fig.4a,b [0098],ll.5-9)  arranged circumferentially around the center point (of 3 through layer 40 Fig.1,4) at respective radial distances (between center point and ring electrodes 42 or 43 Fig.4a [0098],ll.5-9); and arranging a plurality of electrodes (42,43 Fig.1,4; [0098],ll.5-9; as 2 or more as at least 2 electrodes [0020],ll.6) located distally of the first adhesive layer 40 (as above 40; Fig.4b), the plurality of electrodes (as at least two sets of electrodes 42,43 Fig.4b) comprising a first leakage electrode (42) and a second leakage electrode (43) (Fig.4a,b [0098]), a sensing part of the first leakage electrode 42 aligning with a first sensor point opening of the plurality of sensor point openings of the first adhesive layer 40 (Fig.4a,b [0098]) and a sensing part of the second leakage electrode aligning with a second sensor point opening of the plurality of sensor point openings of the first adhesive layer (Fig.4a,b [0098])

Regarding claim 13, Thirstrup teaches the method of claim 12. 
Thirstrup further teaches the device comprising positioning a second adhesive layer (45) [0098] distally of the first adhesive layer (40), the plurality of electrodes (42 and 43) being located between the first adhesive layer and the second adhesive layer (Fig. 4b).

Regarding claim 14, Thirstrup teaches the method of claim 12. 
Thirstrup further teaches arranging a masking element (41 and 41’), the masking element 41/41’ being arranged between a second adhesive layer (45)[0098] and the first adhesive layer (40) Fig.4b, the masking element 41/41’ being more insulative than the first adhesive layer 40 as is it electrically isolating [0100].

Regarding claim 15, Thirstrup teaches the method of claim 14. 
Thirstrup further teaches forming the masking element, the masking element comprising a second plurality of sensor point openings (the openings for 95 and 96) extending through the masking element (41 and 41’) [0098] (Fig. 4a); and 
arranged as shown in Fig. 4a/b, the method is considered to involve arranging the masking element between the second adhesive layer (45) and the first adhesive layer  (40) comprises aligning each opening of the second plurality of sensor point openings with an opening of the plurality of sensor point openings.

Regarding claim 16, Thirstrup teaches the method of claim 15. 
Thirstrup further teaches the second plurality of sensor point openings (the openings for 95 and 96) extending through the masking element (41 and 41’) [0098] (Fig. 4a).

Regarding claim 17, Thirstrup teaches the method of claim 12. 
Thirstrup further teaches the respective radial distances being generally equal distances from the center point as seen where electrode/adhesive and electrode masking openings are in ring around center point, thus necessarily having equal radial distances (Fig.1a/4a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thirstrup in view of Thirstrup alternate embodiments of Fig. 4c and 4d.
Regarding claims 6-8, Thirstrup teaches the base plate of claim 1. 
Thirstrup fails to teach the plurality of electrodes forming a plurality of sensing sectors, wherein two electrodes of the plurality of electrodes form each sensing sector, the plurality of electrodes being used to form two sensing sectors of the plurality of sensing sectors, the plurality of sensor point openings extending through the first adhesive layer in the device of claim 1.
Thirstrup further teaches an alternate embodiment (Fig. 4d) wherein the plurality of sensor point openings (the sensor point area of ANNOTATED FIG. 4 as seen in Fig. 4d and 66) extend through the first adhesive layer (67) [0108], said embodiment further comprising two sets of electrodes (58, 59 and 63, 64) forming sensing sectors [0108]. As Thirstrup teaches multiple electrodes [0020] which are placed throughout the device and in different layers, Thirstrup is considered to teach each electrode of the plurality of electrodes being used to form two sensing sectors of the plurality of sensing sectors as the sensing sectors act in different areas.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Thirstrup with the alternate embodiment of Thirstrup to compensate for environmental disturbances in the system [0105].

Regarding claim 10, Thirstrup teaches the base plate of claim 1. 
Thirstrup fails to teach wherein the respective radial distances being generally equal distances from the center point.
Thirstrup teaches an alternate embodiment (Fig. 4d) further comprising a filling material (60) disposed in each sensor point. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Thirstrup with the alternate embodiment of Thirstrup to compensate for environmental disturbances in the system [0105].

Regarding claim 18, Thirstrup teaches the method of claim 12. 
Thirstrup fails to teach the plurality of sensor point openings extending through the first adhesive layer in the device of claim 1.
Thirstrup further teaches an alternate embodiment (Fig. 4d) wherein the plurality of sensor point openings (the sensor point area of ANNOTATED FIG. 4 as seen in Fig. 4d and 66) extend through the first adhesive layer (67) [0108].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Thirstrup with the alternate embodiment of Thirstrup to compensate for environmental disturbances in the system [0105].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, 10, 13 and 14 of U.S. Patent No. 10799385. Although the claims at issue are not identical, they are not patentably distinct from each other because both describe a base plate comprising a masking layer between two adhesive layers as well as the required penetration in each layer.

	The patented claim 13 describes a base plate comprising a masking layer attached to an adhesive layer, the first layer comprising a stomal opening and a plurality of sensor points spaced radially from the stomal opening. Claim 1 of the instant application describe a genus while the patented claims represent a species as it includes the masking layer which the instant application introduces in claim 2. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);
Instant Application
US Patent 10,799,385
1-2
13
3
1, 9
5
14
6-7
1, 2, 4, 6
8-9
1, 9
10
1, 9, 10


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781